Citation Nr: 1430888	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  06-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for adjustment disorder with mixed anxiety, depressed mood, and headaches, evaluated as 50 percent disabling prior to April 7, 2009 and as 70 percent disabling on and after April 7, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to March 1973.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied a claim for a rating greater than 30 percent.  

In a November 2005 rating decision, the RO increased the rating for the Veteran's service-connected adjustment disorder with mixed anxiety, depressed mood, and headaches from 30 percent to 50 percent effective March 30, 2004; the date of the Veteran's claim for an increased rating.  

In November 2011, the Board issued a decision granting a rating not to exceed 70 percent beginning April 7, 2009 for the Veteran's service-connected adjustment disorder, but denied a rating in excess of 50 percent prior to April 7, 2009.

In a September 2012 Joint Motion for Remand (JMR), the Court of Appeals for Veterans Claims (Court) found the Board provided an inadequate statement of reasons or bases for its decision in violation of 38 U.S.C.A. § 7104(d) and in turn vacated and remanded the portion of the Board's decision denying a rating in excess of 50 percent prior to April 7, 2009 and a rating in excess of 70 percent after April 7, 2009.

This issue was most recently before the Board in August 2013 and was remanded for further development.  Specifically, the Board requested recent private treatment records be obtained, and a VA examination be provided.  As will be discussed below, the Board finds the remand directives were not completed and additional remand is required.

Finally, in a November 2013 written statement the Veteran appeared to file a new claim relating to a previous hearing surgery conducted by the VA.  It is unclear from the statement if the Veteran is intending to file a claim under 38 U.S.C.A. § 1151 of file any other new claim.  Accordingly, this issue is referred to the Agency of Original Jurisdiction (AOJ) for clarification of the Veteran's intended claims, and any adjudication therefore required.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the previous August 2013 remand, the Board requested updated copies of all private psychiatric treatment to be obtained, including treatment records from Dr. Watkins after September 2011.  The claims file suggests that upon remand the Veteran provided an authorization and consent to release medical information in November 2013.  However, in the December 2013 request for the Veteran's private psychiatric treatment records, the VA included a copy of his expired April 2011 medical release.  In January 2014, the private medical facility responded, noting that the 2011 release had expired, and requested an updated authorization be provided.  It appears no updated medical release and authorization was sent to the private medical facility.  Therefore, because the AOJ did not take all required actions to obtain the Veteran's relevant private treatment records, additional remand is required to complete the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  (Holding a previous remand confers on the veteran, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain an updated authorization to release medical records from the Veteran, reflecting a current date and signature, for records from Dr. Watkins. 

2.  After obtaining the proper authorization from the Veteran, obtain updated copies of all private psychiatric treatment the Veteran has received, to include treatment records from Dr. Watkins after September 2011.  All efforts to obtain these private records should be fully documented, and a negative response must be provided if records are not available.  

3.  Then readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.	

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



